Citation Nr: 1336354	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression. 

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to June 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO in Cleveland, Ohio.

In September 2012, the Board explained why the issues on appeal are being characterized as initial service connection claims and not claims to reopen and thereafter remanded the appeal to provide the Veteran with the video-conference hearing she had requested.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Board's September 2012 remand, the RO sent a letter advising her of the time, date and location of her Board video-conference hearing, which was returned as undeliverable.  A December 2012 letter to the Veteran sent by the Board, however, at a different address, was not returned as undeliverable, and in October 2013 written argument, the Veteran's representative notified the Board that the December 2012 notice of the Veteran's videoconference hearing was not mailed to her correct address and requests a second remand to provide the claimant with the videoconference hearing.  In light of the foregoing, the Board agrees and finds that another remand to provide the Veteran with a video-conference hearing is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), 20.703 (2013).

Accordingly, the appeal is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2012).  The RO must send notice of the hearing to the Veteran at her current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

